Case 3:14-cr-00175-WHA Document 962-2 Filed 01/10/19 Page 1 of 7




            EXHIBIT B
        Case 3:14-cr-00175-WHA Document 962-2 Filed 01/10/19 Page 2 of 7




                    BEFORE THE PUBLIC UTILITIES COMMISSION
                          OF THE STATE OF CALIFORNIA

               DECLARATION SUPPORTING CONFIDENTIAL DESIGNATION
                                ON BEHALF OF
                  PACIFIC GAS AND ELECTRIC COMPANY (U 39 E)



1. I, Meredith Allen, am the Senior Director, Regulatory Relations of Pacific Gas and Electric

    Company ("PG&E"), a California corporation. Robert Kenney, the Vice President,

    Regulatory Affairs of PG&E, delegated authority to me to sign this declaration. My business

    office is located at:

                                   Pacific Gas and Electric Company
                                   77 Beale Street, Mail Code Bl0C
                                       San Francisco, CA 94105

2. PG&E will produce the information identified in paragraph 3 of this Declaration to the

    California Public Utilities Commission ("CPUC") or departments within or contractors

    retained by the CPUC in response to a CPUC audit, data request, proceeding, or other CPUC

    request.

3. Title and description of document(s): 20 Day Report for Electric Incident Report Ell 71008P.

4. These documents contain confidential information that, based on my information and belief,

    has not been publicly disclosed. These documents have been marked as confidential, and the

    basis for confidential treatment and where the confidential information is located on the

    documents are identified on the following chart:


                                                                               Where Confidential
Check                       Basis for Confidential Treatment
                                                                            Information is located on
                                                                                 the documents




PG&E Confidentiality Declaration 12/9/16
                                                     1



                                                                                  PGE-N BF-0000002820
        Case 3:14-cr-00175-WHA Document 962-2 Filed 01/10/19 Page 3 of 7




         Customer-specific data, which may include demand, loads,
         names, addresses, and bi11ing data
•        (Protected under PUC§ 8380; Civ. Code§§ 1798 et seq.;
         Govt. Code § 6254; Public Util. Code § 8380; Decisions (D.)
         14-05-016, 04-08-055, 06-12-029; and General Order (G.O.)
         77-M)

         Personal information that identifies or describes an
         individual (including employees), which may include home
         address or phone number; SSN, driver's license, or passport
•        numbers; education; financial matters; medical or
         employment history (not including PG&E job titles); and
         statements attributed to the individual
         (Protected under Civ. Code§§ 1798 et seq. and G.O. 66-C)

         Physical facility, cyber-security sensitive, or critical energy

•        infrastructure data, including without limitation critical
         energy infrastructure information (CEIi) as defined by the
         regulations of the Federal Energy Regulatory Commission at
         18 C.F.R. § 388.113
         (Protected under Govt Code§ 6254(k), (ab); 6 U.S.C. § 131;
         6 CFR §29.2)
                                                                           Addresses of each
         Accident reports
                                                                           incident (not including
         (Protected under G.O. 66-C, 2.1)                                  towns and counties),
                                                                           the circuit and pole
                                                                           identifying information
                                                                           only consistent with
                                                                           October 27, 2017
                                                                           CPUC Legal Division
                                                                           Letter regarding
                                                                           Electric Incident
                                                                           Reports
         Commercial records that, if revealed, would place PG&E at
         an unfair business disadvantage, including market-sensitive
         data; business plans and strategies; long-term fuel buying

•        and hedging plans; price, load, or demand forecasts; power
         purchase agreements within three years of execution; and
         internal financial information
         (Protected under Govt Code §§ 6254, 6276.44; Evid Code §
         1060; Civ. Code§ 3426 et seq.; and G.O. 66-C, 2.2 (b))

         Proprietary and trade secret information or other intellectual

•        property

PG&E Confidentiality Declaration 12/9/16
                                                 2




                                                                                PGE-N BF-0000002821
        Case 3:14-cr-00175-WHA Document 962-2 Filed 01/10/19 Page 4 of 7




         (Protected under Civ. Code§ 3426 et seq.; Govt Code
         § 6254.15)

         Corporate financial records
•        (Protected under Govt Code § 6254.15)

         Third-Party information subject to non-disclosure or
•        confidentiality agreements or obligations
         (See, eg., D.11-01-036)


•        Other basis: - - - - - - - - - - - - - - - - -




5. The importance of maintaining the confidentiality of this information outweighs any public

    interest in disclosure of this information. This information should be exempt from the public

    disclosure requirements under the Public Records Act and should be withheld from

    disclosure.

6. I declare under penalty of perjury that the foregoing is true, correct, and complete to the best

    of my knowledge.

7. Executed on this 20th day ofNovember, 2017 at San Francisco, California.

                                                     MereolLtvi Allell\,
                                                     Meredith Allen
                                                     Senior Director, Regulatory Relations
                                                     Pacific Gas and Electric Company




PG&E Confidentiality Declaration 12/9/16
                                                 3




                                                                                   PGE-N BF-0000002822
                             Case 3:14-cr-00175-WHA Document 962-2 Filed 01/10/19 Page 5 of 7
                                           PACIFIC GAS AND ELECTRIC COMPANY (U 39 E)


                                                 ATTACHMENT TO DECLARATION




                                                                    CATEGORY OF
  ATTACHMENT NAME                                                                               LOCATION
                                           DOCUMENT NAME           CONFIDENTIALITY




PG&E Confidentiality Declaration 12/9/16
                                                               1



                                                                                                    PGE-N BF-0000002823
                Case 3:14-cr-00175-WHA Document 962-2 Filed 01/10/19 Page 6 of 7


                                              PACIFIC GAS AND ELECTRIC COMPANY


                             ELECTRIC INCIDENT REPORT FORM

TO: CALIFORNIA PUBLIC UTILITIES COMMISSION
PG&E Reference Number: Ell 71008P

                   CPUC Website                                                                10/23/2017 12:34:00 PM
                  CPUC recipient                                                            Date & Time CPUC notified
                  1-800-235-1076                                                                        PG&E
                Telephone Number                                                                     Reported by

                                                                                                     415-973-2782
                                                                                                 Telephone Number

Report Type:     20 Day Report



 •     INJURY/FATALITY: An incident which results in a fatality or personal injury to an employee or 3rd party rising to the
       level of in-patient hospitalization and is attributable or allegedly attributable to utility owned electric facilities. Incidents
       involving motor vehicles are not reportable unless they result in death or injury attributable or allegedly attributable to
       electrical contact with the utility owned electric facilities.



 •     MEDIA:       An incident that is attributable or allegedly attributable to Pacific Gas and Electric owned electric facilities,
       and is subject to significant public attention and/or media coverage.


 ~
       PROPERTY DAMAGE: A single electric incident where property damage of the utility or a single 3rd party is estimated
       to exceed $50,000 and is attributable or allegedly attributable to utility owned electric facilities.



 •     OPERA TOR JUDGEMENT:                Any incident that is significant in the judgement of the operator, even though it may not
       meet the incident reporting criteria.


 •     AIRCRAFT STRIKE:
       reporting criteria.
                                   Any incident involving aircraft striking PGE facilities, even though it may not meet the incident




Initial Report Sent to CPUC - Date:       10/23/2017                  20 Day Report Sent to CPUC - Date: 11/20/2017




                                                                                                               PGE-N BF-0000002824
                 Case 3:14-cr-00175-WHA Document 962-2 Filed 01/10/19 Page 7 of 7


                                            PACIFIC GAS AND ELECTRIC COMPANY


                             ELECTRIC INCIDENT REPORT FORM

IPG&E Reference Number: Ell 71008P
                                                    I                                                             20 Day Report

Date and Time of Incident:                           10/8/2017, Time unknown
Date and Time Incident Determined Reportable:        10/23/2017 12:32:00 PM
Location of Incident:                                3863 Atlas Peak Road
City: !Napa                                         Region: Northern                    County:    INapa
                 I
Circuit/Facility: Pueblo 1104                       Voltage: 12 kV
Service interrupted (time and date):        TBD                       Total Customers affected:            TBD
Service restored (time and date):           TBD                       Major Customers affected:            TBD

Descrintion of Incident;

On October 21, 2017, PG&E was granted access to the site located near 3683 Atlas Peak Road, City ofNapa in Napa County to
inspect the site, identify the subject tree and conduct measurements. PG&E found that a California Black Oak tree broke at its base
and fell on the Pueblo 1104 ( 12 kV) Circuit, resulting in wires down. The butt of the tree was found to be completely
burnt. PG&E reported in the initial EIR that the butt of the Oak tree was located 10 to 15 feet from the distribution conductors.
Based on the subsequent measurements, the California Black Oak tree was rooted approximately 20 feet from the distribution
conductors. The diameter at breast height of the tree could not be measured as Cal Fire had taken possession of a portion of the
base. As reported in the initial EIR, Cal Fire has taken possession of the span of broken conductors and the base of the California
Black Oak tree.

This information is preliminary and PG&E is continuing its review of the facts including weather conditions in the area. PG&E is
fully cooperating with Cal Fire and the CPUC on their investigations.
Facjljty Type;   OH Primary

lniured Party Information;
Property Damage Descrjptjon;        >$50,000




                                                                                                        PGE-N BF-0000002825
